                 Case 19-18883-RAM       Doc 23     Filed 02/27/20   Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   DIVISION: MIAMI

 In re:                                             Case No.19-18883-BKC-RAM
                                                    Chapter 7
 VERNELL ROBINSON

                        Debtor /


  DEBTOR’S MOTION TO VACATE ORDER GRANTING TRUSTEE’S EMPLOYMENT
         OF MARTIN HANNAN AS SPECIAL COUNSEL FOR TRUSTEE
          Debtor’s attorney moves as above titled pursuant to Federal Rule of Bankruptcy

Procedure 9023 and would show your Honor.

          1.    Debtor filed her petition on July 1, 2019.

          2.    Debtor first met with her attorney on June 24, 2019. Debtor’s wages were

being garnished. Debtor’s daughter takes debtor’s grandchild as a dependent on

daughter’s income tax return as such it debtor was not able to dissolve garnishment of her

wages. Debtor literally does have her grandchild financially dependent on debtor.

          3.    With the need to stop garnishment of her wages the bankruptcy was quickly

filed.

          4.    The bankruptcy schedules do not ask whether debtor has had an accident

by which a claim for personal injury can be maintained.

          5.    At the creditors meeting on August 06, 2019 the astute Barry E. Mukamal,

Trustee asked debtor if she had been in any accident during the past years. Debtor said

she had. She had an attorney but did not recollect his name. Debtor’s attorney was

                                                1
              Case 19-18883-RAM        Doc 23    Filed 02/27/20   Page 2 of 3



instructed to obtain the name of the debtor’s accident attorney and forthwith provide the

Trustee the name, telephone number.

      6.     Debtor’s attorney did as instructed; the next day on August 7, 2019 the

trustee was informed that Martin Hannan was debtor’s attorney for the injury. Address and

telephone number were also provided.

      7.     Shortly after August 7, 2019 L. Shoot went on his yearly extended August

vacation. Returning to Miami in September 2019 it was surprising that the Trustee had not

filed with this Court a Motion to employ attorney. Debtor’s attorney then contacted the

office of Marin Hannan and was told that no bankruptcy trustee had contacted Martin

Hannan.

      8.     Debtor’s discharge was October 11, 2019. Prior to the discharge It appeared

to debtor’s bankruptcy attorney the trustee had reviewed the dire financial finances of

debtor and trustee concluded trustee would deem it a no asset case.

      9.     After entry of debtor’s discharge, it was verily believed the Trustee had

decided not to pursue any claim against debtor’s personal injury claim. Debtor literally

lives paycheck to paycheck. Her dischargeable debt is less than $6,000.00.

      10.    The trustee can legally be allowed to pursue the personal injury claim after

debtor’s discharge which is not equitable. Debtor has now amended her schedules, listed

the personal injury claim as an asset and changed all her exemptions from Florida State

law to United States Exemptions 11 U.S.C. §522 (d).



                                             2
               Case 19-18883-RAM         Doc 23     Filed 02/27/20   Page 3 of 3



       11.    Rule 1009 allows debtor to amend her schedules at any time before the

case is closed. Nor does the code or rules disallow a change of exemptions from state to

federal. Debtor needs a fresh start and the limited money from a personal injury lawsuit

scheduled at $10,000.00 is not yet a completed settlement. Debtor suffers with a

permanent limp not pain and suffering.

        12.     Rule 4003(b) permits a trustee, or other party in interest, to file an objection
to the list of property claimed as exempt within thirty days of its filing. The objector must
then carry the burden of producing evidence that rebuts the presumption that the claimed
exemption is valid. See Fed. R. Bankr.P. 4003(C); Fed.R.Evid. 301; accord Lampe v.
Williamson (In re Lampe, 331 F.3d 750, 754 (10th Cir.2003) cited by In re Daly, 344 B.R.
304, 308 (Bankr. M.D. Penn. 2012)
      WHEREFORE it is respectfully prayed that the Order entered February 21, 2020
(Doc 20) be vacated as debtor has a significant need for any monies her attorney Martin
Hannan can receive for her benefit.

I certify service by ECF e mail on the list of parties who receive e mail notice on February
27, 2020
Barry E Mukamal, Trustee
Box 158
1 S.E. Third Ave.
Miami, FL 33131
Assistant U.S. Trustee
Steven Schneiderman,   Esq.
51 S.W. 1st Ave Room 1204
Miami, FL. 33130

Martin Hannan, Esq. info@martinhannanpa.com


                                                           “LS”
                                                    Lawrence Shoot
                                                    Fla. Bar# 112950
                                                    4830 S.W. 92 Ave.
                                                    Miami, FL. 33165
                                                    (305) 270-2110
                                                    lshoot@bellsouth.net



                                                3
